                         ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 19-03.
                         JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                         BY: _____________________________________
                             /s/ Stephanie Pete
                             Deputy Clerk



Dated: 12:22 PM July 22 2020




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

                                             }            CHAPTER 13 PROCEEDING
IN RE:                                       }            Case #: 17-52679
       Brandi Monique Daniels                }            Judge ALAN M. KOSCHIK
                                             }
               Debtor                        }   ORDER GRANTING DEBTOR’S
                                             }   MOTION TO MODIFY
                                             } CONFIRMED CHAPTER 13 PLAN
******************************************************************************
       This cause came on to be considered on the Motion to Modify Confirmed Chapter 13
Plan filed by the Debtor in the above captioned case.

       The Court finds that the Debtor has alleged that good cause exists for granting the
Motion. The Debtor, the Trustee, and all other necessary parties were served with the Motion
Notice of Motion and no party filed a response or otherwise appeared in opposition to the
Motion and it appears appropriate to grant the relief requested.

IT IS SO ORDERED that the Motion is hereby granted. The Debtor’s Chapter 13 Plan
Payment is hereby reduced from $ 665.00 to $ 375.00 commencing with the July 2020 Chapter
13 Plan Payment and until further Order of this Court.

IT IS FURTHER ORDERED that all other aspects of the Debtors’ Confirmed Chapter 13 Plan
remain the same including the fact that the Debtor’s unsecured creditors will still receive a one
hundred percent (100%) dividend.

IT IS FURTHER ORDERED that the Chapter 13 Trustee’s Office will do an updated pay
Order on the Debtor to reflect the new Chapter 13 Plan Payment amount.




17-52679-amk      Doc 80     FILED 07/22/20      ENTERED 07/22/20 15:32:24           Page 1 of 6
                                             ###

Respectfully Submitted,


/s/ Ryan J. Gerace, Esq.
Ryan J. Gerace (0075913)
Borders & Gerace, LLC
529 White Pond Drive
Akron, Ohio 44320
Tel. (330) 983-9719
BandGakroncourtnotices@gmail.com

Approved By:


 /s/ Keith L. Rucinski, Chapter 13 Trustee
Keith L. Rucinski, Chapter 13 Trustee
Ohio Reg. No. #0063137
Joseph A. Ferrise, Staff Attorney
Ohio Reg. No. #0084477
One Cascade Plaza, Suite 2020
Akron, Ohio 44308
Tel 330-762-6335
Fax 330-762-7072
krucinski@ch13akron.com
jferrise@ch13akron.com




17-52679-amk      Doc 80     FILED 07/22/20        ENTERED 07/22/20 15:32:24   Page 2 of 6
Service List:

Debtor(s):
Brandi Monique Daniels
322 Trigonia Drive
Akron, Ohio 44302
(*Served via Regular US Mail*)


Attorney for the Debtors:
Ryan J. Gerace, Esq.
(*Served Electronically*)


Trustee:
Keith L. Rucinski, Trustee
(Served electronically)

U.S. Trustee:
(served electronically)

Creditors
(Served via US Regular Mail):
Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601


EAGLE LOAN CO
1889 WEST MARKET ST
AKRON OHIO 44313


GLHEC on behalf of
Great Lakes Higher Ed Guar Corp
PO Box 8961
Madison WI 53708-8961




17-52679-amk     Doc 80      FILED 07/22/20   ENTERED 07/22/20 15:32:24   Page 3 of 6
Kristen M. Scalise
Fiscal Officer
Summit County Fiscal Office
175 S. Main Street
Akron, Ohio 44308


LVNV Funding, LLC its successors and assigns as
assignee of MHC Receivables, LLC
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587


MERRICK BANK
Resurgent Capital Services
PO Box 10368
Greenville, SC 29603-0368


Midland Funding LLC
PO Box 2011
Warren, MI 48090


Ohio Department of Taxation
Bankruptcy Division
P.O. Box 530
Columbus, OH 43216


Ohio Edison
5001 NASA Blvd
Fairmont, WV 26554


Premier Bankcard, Llc
Jefferson Capital Systems LLC Assignee
Po Box 7999
Saint Cloud Mn 56302-9617




17-52679-amk     Doc 80      FILED 07/22/20   ENTERED 07/22/20 15:32:24   Page 4 of 6
Quantum3 Group LLC as agent for
ACE Cash Express INC
PO Box 788
Kirkland, WA 98083-0788


Quantum3 Group LLC as agent for
MOMA Funding LLC
PO Box 788
Kirkland, WA 98083-0788


Santander Consumer USA
Attn: Bankruptcy Dept.
P.O. Box 560284
Dallas, TX 75356-0284


T Mobile/T-Mobile USA Inc
by American InfoSource LP as agent
PO Box 248848
Oklahoma City, OK 73124-8848


US DEPT OF EDUCATION
CLAIMS FILING UNIT
PO BOX 8973
MADISON, WI 53708-8973


Verizon
by American InfoSource LP as agent
PO Box 248838
Oklahoma City, OK 73124-8838




17-52679-amk      Doc 80    FILED 07/22/20   ENTERED 07/22/20 15:32:24   Page 5 of 6
Creditors
(Served Electronically):
David T. Brady, Esq.
DBrady@Sandhu-Law.com


Richard P. Schroeter Jr.
Rschroeter@amer-collect.com


Regina M. VanVorous
rvanvorous@summitoh.net




17-52679-amk    Doc 80     FILED 07/22/20   ENTERED 07/22/20 15:32:24   Page 6 of 6
